DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closest prior art of record US 20210377706 to Lekutai discloses techniques for improving road safety use case in a vehicle-to-everything (V2X) communication environment. The techniques include exchanging of vehicle attribute data that include unique information about mounting vehicles, unique identification of medical devices that are in vehicle-to-passenger (V2Pa) communication with the embedded device; US 20210387623 to Yetukuri et al  disclose system and method for controlling a vehicle stop-start system having a stop stage in which an engine of a host vehicle is automatically stopped and a start stage in which the host vehicle engine is automatically restarted after the stop stage. The control system includes an interface configured to receive an input signal including traffic condition information, wherein the input signal includes a vehicle-to-x communication signal or a sensor signal from a host vehicle sensor adaptable to monitor a traffic condition; US 20210152639 to Madden discloses a human-machine interface (HMI) controller configured to provide an in-vehicle HMI; an electronic control unit (ECU), configured to control a vehicle operation; and a gateway controller connected to the HMI controller and to the ECU via an in-vehicle network, the gateway controller configured to responsive to receiving a request to subscribe to a topic from the HMI controller, subscribe the HMI controller to the topic, 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of an application (AP) ECU configured to identify the message transmitted and received at the communication ECU through an internal protocol for a vehicle and provide corresponding service information, wherein the AP ECU includes a system area separated from the communication ECU, and wherein the AP ECU and the communication ECU are configured to transmit and receive the message via Ethernet or controller area network  communication as the internal protocol for the vehicle (claim 1); and identifying, by the processor, the transmitted and received message through an internal protocol for a vehicle and displaying service information corresponding to the message using a corresponding application, wherein an area processing the message and an area displaying the service information using the application are separated system areas, and wherein the internal protocol for the vehicle transmits and receives the message via Ethernet or controller area network (CAN) communication (Claim 11), in combination with all other limitations in the claim(s) as defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190011907 to Park et al: Receiving a remote control signal transmitted via a mobile communication terminal, a vehicle performs a remote control corresponding to the remote control signal, an operation in which the vehicle identifies vehicle state information related to the remote control failure when the remote control is failed, and the vehicle transmits a vehicle state notification and a request whether to perform the remote control after a pre-procedure on vehicle state.
US 20210068181 to Szilagyi: apparatus has a processor that is configured to process (300) cellular access messages in an access node of a cellular communication system according to a cellular communication protocol stack and to deliver the cellular access messages between a terminal device and a core network of the cellular communication system.
US 20210272451 to Carter et al: An integrated telecommunications roadside unit has a processor for intercepting a vehicle-to-vehicle communication that is provided from a vehicle to another vehicle, where the vehicles and the unit are within a direct communication range. The processor determines that an extant condition exists based on .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.